DETAILED ACTION
1.	Claims 1-6 and 8-20 have been presented for examination.
Claim 7 has been cancelled.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiners Amendment
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Gregg Peacock 45001, on 26 August 2021.
The application has been amended as follows:
1. (Currently Amended) A method, comprising:
obtaining a static earth model having a three-dimensional grid with multiple cells, each cell having petrophysical properties associated therewith; 
adjusting a size of at least some of the multiple cells based on a predetermined scaling rule in which pressure forces on a fluid and inertial forces of the fluid remain unchanged after scaling, wherein the predetermined scaling rule minimizes an Euler Number error for the grid;
re-sampling petrophysical properties for adjusted grid cells; and
when one or more attributes of the static earth model are within a threshold tolerance after said adjusting and re-sampling, using the static earth model as input to a flow simulator.
10. (Currently Amended) A hydrocarbon production control system, comprising:
a memory having a control program; and
one or more processors coupled to the memory, wherein the control program, when executed, causes the one or more processors to:
obtain a static earth model having a three-dimensional grid with multiple cells; 
, wherein the scaling rule minimizes an Euler Number error for the grid; 
compare a pre-scaled attribute and a post-scaled attribute of the static earth model; and
when the post-scaled attribute is within a threshold tolerance of the pre-scaled attribute, use the static earth model as input to a flow simulator.
17. (Currently Amended) A non-transitory computer-readable medium that stores software, wherein the software, when executed, causes a computer to:
obtain a static earth model having a three-dimensional grid with multiple cells; 
scaling of at least some of the cells based on a predetermined scaling rule in which pressure forces on a fluid and inertial forces of the fluid remain unchanged after scaling, wherein the scaling rule minimizes an Euler Number error for the grid; 
determine whether a post-scaled attribute of the static earth model complies with a tolerance threshold; and
when the post-scaled attribute of the static earth model complies with the tolerance threshold, use the static earth model as input to a flow simulator.
Allowable Subject Matter
3.	The following is an examiner’s statement of reasons for allowance: claims 1-6 and 8-20 are considered allowable since when reading the claims in light of the specification, none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claims, specifically: 
	As per claim and similarly recited in claims 10 and 17:
obtaining a static earth model having a three-dimensional grid with multiple cells, each cell having petrophysical properties associated therewith; 
adjusting a size of at least some of the multiple cells based on a predetermined scaling rule in which pressure forces on a fluid and inertial forces of the fluid remain unchanged after scaling, wherein the predetermined scaling rule minimizes an Euler Number error for the grid;
re-sampling petrophysical properties for adjusted grid cells; and
when one or more attributes of the static earth model are within a threshold tolerance after said adjusting and re-sampling, using the static earth model as input to a flow simulator.

The Examiner notes that, in view of the board decision dated 6/30/21, the prior art of record does not explicitly recite “adjusting a size of at least some of the multiple cells based on a predetermined scaling rule in which pressure forces on a fluid and inertial forces of the fluid remain unchanged after scaling, wherein the predetermined scaling rule minimizes an Euler Number error for the grid.” 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Saif A. Alhija whose telephone number is (571) 272-8635.  The examiner can normally be reached on M-F, 11:00-7:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar F. Fernández Rivas can be reached on (571) 272-2589.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Informal or draft communication, please label PROPOSED or DRAFT, can be additionally sent to the Examiners fax phone number, (571) 273-8635.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

SAA



August 26, 2021
/SAIF A ALHIJA/Primary Examiner, Art Unit 2128